                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge R. Brooke Jackson

Civil Action No 17-cv-02369-RBJ

DEBRA HOCK,

       Plaintiff,
v.

MESA COUNTY VALLEY SCHOOL DISTRICT 51,

       Defendant.


            ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


       In this disability discrimination lawsuit, defendant Mesa County Valley School District

51 (“District 51”) moves for summary judgment. ECF No. 30. For the reasons stated herein, the

motion is GRANTED in part and DENIED in part.

                                       I. BACKGROUND

       Ms. Hock worked for District 51 from 1995 until her termination in May 2016. First

Amended Complaint (“complaint”), ECF No. 11 at ¶¶5, 80. For the first 19 years of her tenure,

she worked as a health assistant at Bookcliff Middle School. Id. at ¶¶5, 32. It is in this role and

at this school that Ms. Hock sustained her first work-related injury to her left knee. See id. at

¶¶10–20. On May 7, 2014 Ms. Hock tested a diabetic student’s blood sugar levels and found the

levels to be too high. Id. at ¶7. Due to school policy, Ms. Hock could not treat the student

without permission from either the school’s registered nurse or the student’s parent. Id. at ¶8.

While Ms. Hock waited for guidance, the school contacted the student’s mother. Id. at ¶10.

Apparently unhappy with the situation, the student’s mother “stormed into Ms. Hock’s office

yelling” and “proceeded to run into/slam into Ms. Hock.” Id. at ¶¶10–11. Ms. Hock escaped

                                                  1
from her office, and the school notified the Grand Junction police. Id. at ¶¶12–17. Immediately

following the incident and in the following days, Ms. Hock indicated that she wished to press

charges. Id. at ¶¶15–18. However, the on-scene officer and Bookcliff principal dissuaded her

from taking such action. Id.

       A few days later, the diabetic student’s mother met with unnamed school officials. Id. at

¶22. Although the contents of the meeting were unknown to Ms. Hock, the principal emailed

Ms. Hock about the meeting and mentioned that there would be no further issues with this

parent. Id. Ms. Hock asked the principal whether the parent would face consequence for her

assault. Id. at ¶23. The principal responded, “we’ll figure it out over the summer.” Id. Angered

by this response, Ms. Hock received permission to go home for the day. Id. While at home, Ms.

Hock remembered that she had an appointment the following morning and would need to miss

another day of work. Id. at ¶25. She emailed the registered nurse and received permission to

miss work the next day. Id.

       When Ms. Hock returned to work on May 15, 2014 after missing these two days, the

principal and vice principal presented her with a FRISK notice, which is a written reprimand for

unsatisfactory performance. Id. at ¶26. The notice cited the missed days of work as the primary

reason for the reprimand. Id. at ¶27. Ms. Hock initially refused to sign the notice, but she signed

it the following day after meeting with a District 51 human resource (“HR”) specialist. Id. at

¶¶28–30. She also submitted a rebuttal to the notice. Id. at ¶30. Notwithstanding the FRISK

notice incident, Ms. Hock believed she would be assigned the same position at Bookcliff Middle

School the following school year. Id. at ¶¶31, 36.

       However, in July 2014, District 51 notified Ms. Hock that she would be transferred to

Pear Park Elementary School for the 2014–2015 school year to hold the dual positions of



                                                2
kindergarten classroom paraprofessional and clerical office employee. Id. at ¶¶32, 36. The

stated reason for the transfer was to “keep [her] safe,” which Ms. Hock believed was in reference

to the assaultive parent. Id. at ¶32. Although this transfer was temporary, it was against her will.

Id. at ¶36. Moreover, Ms. Hock raised concerns that her physical limitations—she could not

stand or walk for more than an hour and she was not able to climb, squat, kneel, or crawl—

prevented her from performing the physical requirements of a kindergarten classroom

paraprofessional. Id. at ¶¶33, 39.

       According to Ms. Hock, District 51 assigned her to these two positions because it felt that

it “could temporarily accommodate her with the work restrictions she had placed on her by her

physician.” Id. at ¶38. Ms. Hock remained concerned that she could not fulfil the position of

kindergarten classroom paraprofessional due to her restrictions, but she accepted the position at

Pear Park Elementary anyway and started work in the fall because District 51 assured her that

her needs would be accommodated. Id. at ¶¶39–40. During this time, Ms. Hock continued to

see her physician and keep District 51 and the Pear Park principal informed of her work

restrictions due to her left knee injury. Id. at ¶¶41–42.

       Toward the end of the 2014–2015 school year, the Pear Park principal, Dan Bunnell,

informed Ms. Hock that he planned to eliminate the hours that she was working as a clerical

office employee for the principal, but he allowed her to continue to work a half-day position as a

kindergarten classroom paraprofessional. Id. at ¶47. Around this same time, Ms. Hock received

a performance review from the principal. Id. at ¶48. The principal rated her performance as

“satisfactory” or “proficient” in all but two aspects. Id. She received a FRISK notice for these

two negative aspects, which were unspecified in the complaint. Id. at ¶49. Finally, Ms. Hock’s

physician notified her in May 2015 that she would eventually need a knee replacement. Id. at



                                                  3
¶51.

       In the summer of 2015, Ms. Hock learned that she would be placed back at Pear Park

Elementary. Id. at ¶54. District 51 planned to reassign her to the kindergarten classroom in the

morning, but her afternoon position was yet to be determined. Id. Eventually, the principal

informed Ms. Hock that a special education (“SpEd”) paraprofessional position was available,

and after a discussion about her physical restrictions, Ms. Hock accepted the position for the

2015–2016 school year. Id. at ¶¶55–56.

       On August 5, 2015, the second day of school, Ms. Hock reinjured her knee when she

chased after a special needs student who was running toward the parking lot. Id. at ¶57. She

completed an injury report and sought workers’ compensation benefits. Id. at ¶58. District 51

denied the workers’ compensation claim because it determined that she simply reaggravated a

preexisting injury. Id. at ¶¶59–60.

       Following the injury, Ms. Hock visited her primary care physician and remained out of

work for a month. Id. at ¶61. She returned to work on September 2, 2015 with the approval of

her physician. Id. at ¶¶61–62. After providing the principal a list of physical restrictions, the

principal sent her home because there was nothing that she could do with the physician-imposed

restrictions. Id. The following day, a human resources employee for the District emailed Ms.

Hock asking her to provide an updated doctor’s note on her anticipated return date. Id. at ¶64.

Although not explicitly stated in the complaint, it appears that she did not provide this

information because “she had provided a doctor’s note on September 2, 2015” which stated that

her knee injury would last approximately one to three months. Id.

       On September 25, 2015 Ms. Hock emailed the HR department to ask when she would be

permitted to return to work. Id. at ¶65. An HR employee responded that it would be happy to



                                                  4
discuss a return date once she received notice from plaintiff’s physician that she could return to

work. Id. Another month went by. On October 20, 2015 an HR representative contacted Ms.

Hock asking for an approximate return-to-work date. Id. at ¶67. She responded on October 26

and inquired what further information she needed to provide that her September 2 doctor’s note

failed to provide. Id. at ¶68. Nonetheless, Ms. Hock saw her physician on October 27 and

obtained permission to return to work that day with her same physical restrictions: no kneeling,

no running, no climbing, no squatting, no stairs, and no lifting over ten pounds. Id. at ¶69. She

provided the note to the HR department. Id. at ¶70.

       In response to the newest doctor’s note, on November 6, 2015 the District’s executive

director of HR wrote in a letter that it had determined that Ms. Hock was unable to perform the

essential functions of a SpEd paraprofessional, and that the District could not accommodate her

physical limitations. Id. at ¶71. She also received a medical questionnaire for her physician to

complete. Id. at ¶72. While she objected to the questionnaire because it asked about any mental

impairments that she may have, the complaint never alleges that she voiced her objection to

District 51. Id. Specifically, the question she opposed asked, “Describe any physical or mental

impairments that would affect Ms. Hock’s ability to perform the job of Special Education

Paraprofessional.” ECF No. 35-12 at 1. The complaint goes on to describe a few emails

between Ms. Hock and the District regarding her leave benefits, but there are no alleged

communications regarding the status of her employment until she emailed the District 51

Superintendent on April 5, 2016. See ECF No. 11 at ¶¶73–75.

       On April 15, 2016 an HR representative responded to her April 5 email stating, “Ms.

Hock had been recommended for dismissal from her employment with District 51.” Id. at ¶76.

In May, per the District’s policy, she met with HR personnel to discuss her pending termination.



                                                 5
Id. at ¶¶78–79. Despite her explanation about her knee injury, on May 27, 2016, “Ms. Hock

received correspondence stating that her employment with District 51 was going to be terminated

since she had failed to appear for work at Pear Park Elementary, that she had not provided

requested information to District 51, and that she had made two (2) unsubstantiated workers’

compensation claims.” 1 Id. at ¶80. Ms. Hock appealed her termination. Id. at ¶82

        District 51 granted her appeal request, and it retained Michael Santo, a local Grand

Junction attorney, to act as the hearing officer. Id. at ¶83. Ms. Hock opposed Mr. Santo’s

appointment because he was previously married to a member of District 51’s HR team who had

personally worked with Ms. Hock during her employment issues. Id. at ¶84. Unlike the

questionnaire, she made her objections known to District 51, both before and at the start of the

hearing. Id. at ¶¶85–86. However, neither District 51 nor Mr. Santo granted her request for

recusal. Id. at ¶86.

        The hearing took two days, starting on August 16, 2016 and concluding on August 24.

Id. at ¶¶86–87. Little information is alleged about the hearing except that the Pear Park principal

testified. According to plaintiff, the principal stated that “he was aware that Ms. Hock needed to

have a knee replacement, but despite this, he placed her into the SPED Paraprofessional position,

which was a position that had very physically demanding requirements.” Id. at ¶88; Plaintiff

Affidavit, ECF No. 35-1 at ¶83. On September 2, 2016 Mr. Santo issued his findings in which

he affirmed Ms. Hock’s dismissal. ECF No. 11 at ¶89. Following the decision, Ms. Hock

requested the audio recording of the hearing, but District 51 allegedly denied her request. Id. at

¶90.

        Ms. Hock filed her charge of discrimination with the Equal Employment Opportunity


1
  On May 31, 2016 plaintiff received an updated letter in which District 51 removed the reference
regarding her two unsubstantiated workers’ compensation claims. ECF No. 11 at ¶81.

                                                    6
Commission (“EEOC”) on September 2, 2016. Id. at ¶92. But on July 28, 2017 the EEOC

closed its file on her case after finding the charge untimely. Id. at ¶93; Ex. O, ECF No. 39-15.

She received a right to sue letter with her notice of closure. See Ex. O, ECF No. 39-15. Ms.

Hock then filed her complaint in the district court on September 29, 2017, where she alleged

three claims: (1) disability discrimination under the American with Disabilities Act (“ADA”); (2)

failure to accommodate under the ADA; and (3) violation of the Rehabilitation Act.

                  II. SUMMARY JUDGMENT STANDARD OF REVIEW

       The Court may grant summary judgment if “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

moving party has the burden to show that there is an absence of evidence to support the

nonmoving party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The nonmoving

party must “designate specific facts showing that there is a genuine issue for trial.” Id. at 324. A

fact is material “if under the substantive law it is essential to the proper disposition of the claim.”

Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998) (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). A material fact is genuine if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.

The Court will examine the factual record and make reasonable inferences therefrom in the light

most favorable to the party opposing summary judgment. Concrete Works of Colo., Inc. v. City

& Cty. of Denver, 36 F.3d 1513, 1517 (10th Cir. 1994).

                                          III. ANALYSIS

       Defendant raises five arguments in its motion: (1) that plaintiff’s ADA and Rehabilitation

Act claims fail because she did not timely file a charge of discrimination with the EEOC; (2) that

the scope of her charge of discrimination fails to include a claim of discrimination against the



                                                   7
hearing officer; (3) that plaintiff’s reasonable accommodation claims are barred because she

refused to participate in the interactive process; (4) that defendant had legitimate,

nondiscriminatory reasons for terminating plaintiff’s employment; and (5) that there is no

evidence that the hearing officer discriminated against plaintiff. I address each argument in turn.

       A. The Timeliness of Plaintiff’s Charge of Discrimination With the EEOC.

       Defendant argues that plaintiff’s ADA and Rehabilitation Act claims fail because

plaintiff did not exhaust her administrative remedies. ECF No. 30 at 8. Plaintiff argues that she

did exhaust her administrative remedies for her ADA and Rehabilitation Act claims, but even if

she did not, plaintiff asserts that exhaustion is not required under the Rehabilitation Act. ECF

No. 35 at 6–12. Because I agree with plaintiff’s latter argument (but not her former argument), I

will address the ADA exhaustion requirements before turning to the relevant statute of

limitations governing the Rehabilitation Act claim.

       1. ADA Exhaustion Requirements.

       The ADA incorporates Title VII’s procedural requirements. See 42 U.S.C. § 12117(a);

Davidson v. Am. Online, Inc., 337 F.3d 1179, 1183 (10th Cir. 2003). One of those requirements

is contained in 42 U.S.C. § 2000e-5(e)(1), which governs the requirements of filing a charge of

discrimination with the EEOC. Section 2000e-5(e)(1) states that the “charge shall be filed by or

on behalf of the person aggrieved within three hundred days after the alleged unlawful

employment practice occurred.” For almost forty years, the Tenth Circuit held that the plaintiff’s

failure to timely file a charge divested a district court of jurisdiction. But in August 2018, the

Tenth Circuit reversed course, holding that “a plaintiff's failure to file an EEOC charge regarding

a discrete employment incident merely permits the employer to raise an affirmative defense of

failure to exhaust but does not bar a federal court from assuming jurisdiction over a claim.”



                                                  8
Lincoln v. BNSF Ry. Co., 900 F.3d 1166, 1181 (10th Cir. 2018). “In most cases, including this

one, this distinction between a jurisdictional requirement and an affirmative defense is

immaterial.” Smith v. Cheyenne Ret. Inv'rs L.P., 904 F.3d 1159, 1164 (10th Cir. 2018).

        Here, the undisputed facts show that defendant terminated plaintiff on May 27, 2016, and

that plaintiff filed her charge with the EEOC on May 2, 2017—339 days after her termination.

Plaintiff attempts to avoid this timeliness issue by raising the continuing violation doctrine. 2

ECF No. 35 at 6. Specially, she argues that her charge “has always been based on a pattern of

discrimination by Defendant that subjected her to a hostile work environment, both during her

employment and following her termination.” Id. For support, plaintiff cites Nat'l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101, 109 (2002). Id.

        It is true that Morgan held that hostile work environment claims accrue each time an act

contributing to the overall “unlawful employment practice” occurs. Morgan, 536 U.S. at 117–

18. It is also true that the continuing violation doctrine is applicable solely in hostile work

environment claims. Daniels v. United Parcel Serv., Inc., 701 F.3d 620, 632 (10th Cir. 2012)

(noting that Morgan rejected the continuing violation doctrine for claims involving discrete acts).



2
  To proceed under a continuing violation theory, a plaintiff must show either that “(1) a series of related
acts was taken against him, with one or more of those acts occurring within the limitations period, or (2)
the defendant maintained a company-wide policy of discrimination both before and during the limitations
period.” Davidson v. Am. Online, Inc., 337 F.3d 1179, 1183–84 (10th Cir. 2003). Plaintiff only alleges
the former in this case.

        In analyzing whether alleged discriminatory acts are sufficiently related to constitute a
        continuing violation or whether such acts are discrete acts which must be regarded as
        individual violations, we have used a three-part inquiry to determine whether there was a
        continuing violation: (i) subject matter—whether the violations constitute the same type
        of discrimination; (ii) frequency; and (iii) permanence—whether the nature of the
        violations should trigger an employee's awareness of the need to assert her rights and
        whether the consequences of the act would continue even in the absence of a continuing
        intent to discriminate.

Id. at 1184 (internal quotation marks and citations omitted).

                                                     9
Thus, under these theories, an employer may be liable for all acts contributing to the practice so

long as the employee files a charge within 300 days of any act that is part of the hostile work

environment. Id. at 118. The premise of these employment discrimination theories is “the

equitable notion that the statute of limitations should not begin to run until a reasonable person

would be aware that his or her rights have been violated.” Davidson, 337 F.3d at 1184.

       By contrast, Morgan affirmed the Court’s longstanding precedent that “[d]iscrete acts

such as termination, failure to promote, denial of transfer, or refusal to hire” constitute “separate

actionable ‘unlawful employment practice.’” Morgan, 536 U.S. at 114. Accordingly, so long as

the employee has notice of a discrete adverse employment action, the statute of limitations is

triggered on the day the discrete act occurs. See Almond v. Unified Sch. Dist. No. 501, 665 F.3d

1174, 1178 (10th Cir. 2011) (citing Morgan, 536 U.S. at 114).

       With that framework in mind, I must decide whether the complained of acts constitute

one continuing violation or separate, discrete acts. Plaintiff specifically lists four acts that make

up her hostile work environment claim: (1) multiple involuntary and inappropriate job

placements; (2) defendant’s failure to work with plaintiff on reasonable accommodations; (3)

defendant’s failure to allow her to return to work after she provided medical information

confirming her ability to return immediately with accommodations; and (4) defendant’s failure to

appoint a new hearing officer after she raised impartiality concerns. ECF No. 35 at 7. In

addition to these four, she also challenges her termination.

       Using the four examples of discrete acts listed in Morgan as guideposts, to me, it is

beyond dispute that the five acts plaintiff complains of are discrete acts. See Morgan, 536 U.S.

at 114 (listing termination, failure to promote, denial of transfer, and refusal to hire as examples

of discrete acts). To start, defendant’s decision to transfer plaintiff and place her in an



                                                  10
inappropriate position is akin to a denial of transfer, making these discrete acts. The day she

received notice that she would be involuntarily transferred to Pear Park Elementary, or that her

request to transfer back to Bookcliff Middle School (if she made one) was denied, her 300-day

limitations period started to run. Likewise, defendant’s failure to allow her to return to work is

similar to the discrete act of refusal to hire. Finally, plaintiff’s termination needs no

explanation—this is a discrete act.

        The only two complained of acts that don’t fit neatly into one of the four examples listed

in Morgan is defendant’s alleged failure to accommodate her physical restrictions and

defendant’s refusal to replace Mr. Santo as the hearing officer. But these events too occurred at

specific points in time. For example, plaintiff alleges that she raised concerns that she could not

fill the role of kindergarten classroom professional due to her physical limitations prior to the

2014–2015 school year. ECF No. 11 at ¶39. She claims that the Pear Park principal assured her

that he would accommodate her physical restrictions. Id. at ¶40. Thus, even if defendant did not

deny her request immediately or that denial was not known to her at that time, she surely would

have known by the last day of school year that her needs were not accommodated. Likewise, the

evidence shows that defendant denied plaintiff’s request to replace Mr. Santo, both before and

during the hearing. ECF No. 35-1 at ¶¶81–82. The day she received these denials constituted

discrete acts.

        Because “[e]ach discrete discriminatory act starts a new clock for filing charges alleging

that act,” Morgan, 536 U.S. at 113, any act that occurred more than 300 days prior to plaintiff

filing her charge is time-barred. Here, that includes all acts prior to and including her

termination. The only act that occurred within her 300-day window is defendant’s refusal to

replace Mr. Santo as the hearing officer. Therefore, unlike the remainder of plaintiff’s alleged



                                                  11
wrongful acts in violation of the ADA, this is the sole act that is not time-barred by the 300-day

limitations period.

       2. Statute of Limitations Governing Plaintiff’s Rehabilitation Act Claim.

       As I stated above, plaintiff argues that, under the facts of this case, exhaustion is not

required under the Rehabilitation Act. Defendant appears to concede this point in its reply. See

ECF No. 38 at 2–3. Section 504(a) of the Rehabilitation Act, codified at 29 U.S.C. § 794(a),

provides that

       No otherwise qualified individual with a disability in the United States, as defined
       in section 705(20) of this title, shall, solely by reason of her or his disability, be
       excluded from the participation in, be denied the benefits of, or be subjected to
       discrimination under any program or activity receiving Federal financial
       assistance or under any program or activity conducted by any Executive agency or
       by the United States Postal Service.

Under the Rehabilitation Act, when the defendant is not a federal employer, the remedial scheme

in Title VI, which does not require exhaustion, controls. See Ryan v. Shawnee Mission Unified

Sch. Dist. No. 512, 437 F. Supp. 2d 1233, 1254 (D. Kan. 2006) (citing § 505(a)(2), codified at §

794a(a)(2)); see also Skyfire v. ServiceSource, Inc., No. 10-CV-03155-WYD-BNB, 2012 WL

4329025, at *7 (D. Colo. Sept. 20, 2012) (“[A] suit under Section 504 of the Rehabilitation act,

against an employer who receives federal funds rather than a federal employer, does not require

exhaustion.”). In contrast, when the defendant is a federal employer, the remedial scheme in

Title VII applies. Skyfire, 2012 WL 4329025, at *7 (citing 29 U.S.C. § 794a(a)(1)).

       Here, after conceding its exhaustion argument with respect to plaintiff’s Rehabilitation

Act claim, defendant reduced its argument to a simple statute of limitations argument.

Defendant asks the Court to bar any alleged discriminatory acts that occurred prior to September

29, 2015. ECF No. 38 at 2. Because both sides agree that the applicable statute of limitations on




                                                 12
this claim is two years, I grant defendant’s request. Accordingly, any discrete employment act

that occurred prior to September 29, 2015 are barred.

       B. The Scope of Plaintiff’s Charge of Discrimination.

       Defendant’s next argument is that plaintiff’s charge of discrimination does not indicate

the existence of a disability discrimination claim based on defendant’s appointment of and

refusal to disqualify the hearing officer, Mr. Santo. ECF No. 30 at 11. As such, defendant

believes that plaintiff failed to exhaust her administrative remedies on this claim. Id.

       A “plaintiff’s claim in court is generally limited by the scope of the administrative

investigation that can reasonably be expected to follow the charge of discrimination submitted to

the EEOC.” Smith v. Cheyenne Ret. Inv'rs L.P., 904 F.3d 1159, 1164 (10th Cir. 2018) (quotation

omitted). Put another way, a plaintiff must describe her challenged unlawful employment

practice in her administrative charge by including facts concerning each claim. Montes v. Vail

Clinic, Inc., 497 F.3d 1160, 1166 (10th Cir. 2007). While the Tenth Circuit “liberally construe[s]

[a] plaintiff’s allegations in the EEOC charge, the charge must contain facts concerning the

discriminatory and retaliatory actions underlying each claim[.]” Smith, 904 F.3d at 1164

(quotation omitted); see also Montes, 497 F.3d at 1166 (noting that the standard governing the

written statement in the charge “is not demanding”).

       One of the purposes of requiring sufficiently alleged facts is so “those facts would prompt

an investigation of the claim.” Jones v. U.P.S., Inc., 502 F.3d 1176, 1186 (10th Cir. 2007)

(quoting Jones v. Sumser Ret. Vill., 209 F.3d 851, 853 (6th Cir. 2000)). Another purpose is to

“notify potential defendants of the nature of plaintiff's claims and provide them the opportunity

to settle the claims before the EEOC rather than litigate them.” Sumser Ret. Vill., 209 F.3d at

853 (quotation omitted). “A complainant need not attach the correct legal conclusion to



                                                 13
allegations in the charge, conform to legal technicalities, or use the exact wording which might

be required in a judicial pleading.” Id. (internal quotations omitted).

       While the specificity in plaintiff’s charge leaves something to be desired, based on a

liberal reading of plaintiff’s charge, I am convinced that she included adequate facts to challenge

defendant’s alleged discriminatory acts concerning her internal appeal. To illustrate, she stated

that “I ultimately appealed this decision, per District 51’s policies, but the hearing officer for this

appeal, who had a previous relationship with a member of District 51’s Human Resources

Department that had worked on my matter, ultimately agreed to the termination of my

employment on September 2, 2017. See also my Affidavit, incorporated herein by reference.”

Ex. N, ECF No. 30-14 at 2. Her affidavit describes her attempts to disqualify Mr. Santo due to

his conflicts of interest. See ECF No. 35-1 at ¶¶78–85. Her affidavit further states that she

requested the audio recording of the hearing, but defendant refused to turn them over. Id. at ¶85.

Finally, I note that in the required box titled “date discrimination took place,” plaintiff indicated

that the latest discrimination occurred on September 2, 2016—the day Mr. Santo issued his

finding. ECF No. 30-14 at 1.

       These facts, taken as a whole, should have been enough to prompt an investigation and

notify potential defendants that she challenged Mr. Santo’s appointment. As such, I find that her

charge described the challenged claim concerning defendant’s alleged discriminatory conduct

before, during, and after her appeal hearing.

       C. Plaintiff’s Participation in the Reasonable Accommodation Interactive Process.

       The next issue raised in defendant’s motion is which side is responsible for the

breakdown in communications concerning reasonable accommodations. Defendant blames

plaintiff and claims that she failed to meaningfully engage in the interactive process. ECF No.



                                                  14
30 at 14. Plaintiff argues that defendant refused to cooperate, and that defendant acted in bad

faith throughout the interactive process. ECF No. 35 at 13.

          “The federal regulations implementing the ADA envision an interactive process that

requires participation by both parties.” Smith v. Midland Brake, Inc., a Div. of Echlin, Inc., 180

F.3d 1154, 1171 (10th Cir. 1999) (en banc) (quotations omitted). The Rehabilitation Act also

requires an interactive process for reasonable accommodate requests. See Wilkerson v. Shinseki,

606 F.3d 1256, 1266 (10th Cir. 2010). “The interactive process is mandatory and requires both

parties to engage in good faith.” United States v. Dental Dreams, LLC, 307 F. Supp. 3d 1224,

1251 (D.N.M. 2018). The process begins with an employee notifying the employer of the

employee’s disability and the resulting limitations. Smith, 180 F.3d at 1171. If the employer is

unable to accommodate, the two sides should discuss the possibility and willingness of the

employee to be reassigned to a new position. Id. at 1172. Once the employer is on notice, both

parties have an obligation to communicate in good faith to determine whether the employee

would be qualified for another position within the organization if she cannot continue in her

current role. Id. “A party that obstructs or delays the interactive process is not acting in good

faith. A party that fails to communicate, by way of initiation or response, may also be acting in

bad faith.” Id. (quoting Beck v. Univ. of Wisconsin Bd. of Regents, 75 F.3d 1130, 1135 (7th Cir.

1996)).

          Here, defendant’s argument rests on the fact that plaintiff refused to complete the medical

questionnaire provided by defendant. ECF No. 30 at 14. According to defendant, the knee

injury that plaintiff sustained while working prevented her from performing the essential

functions of her SpEd paraprofessional position. Id. at 15. So, both sides met on November 12,

2015 to discuss accommodations. Id. Defendant claims that they agreed at that meeting that it



                                                  15
would prepare a questionnaire for plaintiff’s physician to complete to assist both sides in

evaluating the appropriate accommodations. Id. Defendant goes on to claim that plaintiff

refused to complete the questionnaire or provide any information requested in the questionnaire.

Id. Defendant emphatically states that “[s]he did not request any reasonable accommodation

from the District at any time before the termination of her employment on May 27, 2016. After

receipt of the questionnaire, Hock simply quit communicating with the District.” Id. at 16.

       Plaintiff argues that defendant issued the questionnaire in bad faith. ECF No. 35 at 14.

She claims that defendant had no right to ask about her mental impairments when her disability

concerned only her left knee. Id. Next, she claims that she had already provided the necessary

information regarding her disability and limitations on several occasions, and thus, defendant’s

repeated requests for the same information was simply a stall tactic. Id.

       Here, there is no dispute that plaintiff initiated the interactive process. The issue is

whether I can determine as a matter of law which party is responsible for the breakdown in

communications. Based on the conflicting summary judgment evidence, I cannot make that

determination. Plaintiff’s affidavit states that she provided a doctor’s note on September 2, 2015

to the Pear Park principal that included her physical restrictions and estimated recovery time.

See ECF No. 35-1 at ¶59. Yet on September 3, Michelle Wilcox from HR contacted plaintiff

asking for an updated doctor’s note. Id. A reasonable factfinder could find that defendant acted

in bad faith by requesting information that it already had in its possession. On the other hand, a

reasonable factfinder could determine that plaintiff’s unresponsiveness to defendant’s repeated

request for information caused the breakdown, especially because there is no indication that she




                                                 16
ever voiced her objections regarding the mental health question. Either way, this question is

better left to the jury. 3

        D. Defendant’s Legitimate, Nondiscriminatory Reasons for Plaintiff’s Termination.

        Defendant’s fourth argument avers that plaintiff’s ADA and Rehabilitation Act claims

fail because defendant had legitimate, nondiscriminatory reasons for terminating plaintiff’s

employment. ECF No. 30 at 16. Specifically, defendant’s May 27, 2016 “notice of dismissal”

letter stated two reasons for her termination: that plaintiff had not reported for duty since August

6, 2015; and that while on leave, plaintiff repeatedly failed to timely respond to requests for

information regarding her physical restrictions and approximate date of return. ECF No. 30-12

at 1. Plaintiff responds by arguing that defendant’s stated reasons for her termination were mere

pretext because she has shown that she did comply with defendant’s request for information but

was prevented from returning to work. ECF No. 35 at 17.

        In cases such as this where there is no direct evidence of discrimination, a court uses the

burden-shifting framework first announced in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973) to evaluate ADA and Rehabilitation Act claims. Lincoln, 900 F.3d at 1192 (ADA);

Cummings v. Norton, 393 F.3d 1186, 1189 n.1 (10th Cir. 2005) (Rehabilitation Act). The first

step requires plaintiff to satisfy a prima facie case of discrimination. Id. To establish a prima

facie case under the Rehabilitation Act, plaintiff must satisfy four elements: “(1) that the plaintiff


3
 I note that my ruling on this issue is limited to plaintiff’s Rehabilitation Act claim because I already
granted summary judgment in defendant’s favor on plaintiff’s reasonable accommodation claim under the
ADA. However, the ADA “does not bar an employee from using time-barred acts as background
evidence in support of a timely claim.” Davidson v. Am. Online, Inc., 337 F.3d 1179, 1184 n.2 (10th Cir.
2003) (citing Morgan, 536 U.S. at 113). Therefore, when plaintiff attempts to show that defendant
discriminated against her by allegedly selecting a biased hearing officer and then refusing to replace him,
plaintiff is free to argue that defendant has a history of acting in bad faith when dealing with her
disability. Likewise, defendant is free to argue that it continually sought medical information from
plaintiff in a good-faith effort to accommodate her physical limitations and thus has a history of acting in
good faith.

                                                    17
is disabled under the Act; (2) that [s]he would be ‘otherwise qualified’ to participate in the

program; (3) that the program receives federal financial assistance (or is a federal agency); and

(4) that the program has discriminated against the plaintiff.” McGeshick v. Principi, 357 F.3d

1146, 1150 (10th Cir. 2004). If plaintiff establishes a claim of discrimination, the burden shifts

to defendant to articulate a “legitimate, nondiscriminatory reason” for the adverse employment

action. Lincoln, 900 F.3d at 1193 (quoting McDonnell Douglas, 411 U.S. at 802). If defendant

can satisfy its burden, the burden shifts back to plaintiff who must demonstrate that the stated

reason was pretextual. Id. “A plaintiff may show pretext by demonstrating the proffered reason

is factually false, or that discrimination was a primary factor in the employer's decision.” Id.

(internal quotation marks omitted). “This is often accomplished by revealing weakness,

implausibilities, inconsistencies, incoherences, or contradictions in the employer's proffered

reason, such that a reasonable fact finder could deem the employer's reason unworthy of

credence.” Id. (internal quotation marks omitted).

        Although it’s not at all clear that plaintiff can satisfy each element, for summary

judgment purposes, defendant doesn’t contest that plaintiff advances a prima facie case of

discrimination. See ECF No. 30 at 17. Instead, defendant asks me to rule that its stated reasons

for termination were legitimate and nondiscriminatory. This I cannot do. Defendant did not fire

plaintiff for poor performance. It fired her for not returning to work following her injury, and for

failing to respond to the medical questionnaire. Both reasons are directly related to her

disability. Plaintiff has offered a plausible argument that she did respond to defendant’s inquiry,

and that defendant’s actual reason for her termination was because of her physical disabilities.

Because there are clear issues of material dispute concerning the actual reason for plaintiff’s

termination, this issue is better suited for the jury.



                                                   18
        E. Proffered Evidence that Mr. Santo Discriminated Against Plaintiff.

        Defendant argues that plaintiff cannot show that District 51 or Mr. Santo discriminated

against her because of her disability at her termination appeal. ECF No. 30 at 18. In response,

plaintiff maintains that she has presented more than enough evidence to give rise to an inference

that defendant’s decision to appoint Mr. Santo was because of plaintiff’s disability. ECF No. 35

at 18. I agree with plaintiff.

        To establish a prima facie case under the ADA, plaintiff must show “(1) that [s]he is

disabled within the meaning of the ADA; (2) that [s]he is qualified for the job held or desired;

and (3) that [s]he was discriminated against because of [her] disability.” Lincoln, 900 F.3d at

1192 (internal citations and quotations omitted). Defendant disputes only the third element. 4

        To properly analyze the third element, my “inquiry focuses on whether the circumstances

surrounding the adverse employment action give rise to an inference that the [action] was based

on [the plaintiff's] disability.” Id. at 1192–93 (internal citations and quotations omitted)

(alterations in original). Plaintiff can establish an inference of discriminatory motive in a variety

of ways. One way plaintiff could establish an inference of discriminatory motive is to offer facts

showing that defendant’s actions “could be viewed as reflecting a discriminatory animus.” Id. at

1193 (quoting Plotke v. White, 405 F.3d 1092, 1101 (10th Cir. 2005)). Plaintiff must present

some evidence that her disability was a determining factor for defendant’s selection of Mr.

Santo, but this burden of production “is not onerous.” Id.

        Here, defendant does not dispute that Mr. Santo was previously married to Ms. Podgorny,

a member of defendant’s HR team. Defendant also does not dispute that Ms. Podgorny worked


4
  Defendant does not address the prima facie elements of a Rehabilitation Act claim in this argument.
Although the elements are slightly different, see Taylor v. Colorado Dep't of Health Care Policy & Fin.,
811 F.3d 1230, 1233 (10th Cir. 2016), like in Taylor, this argument involves an element common to both
the ADA and Rehabilitation Act—whether defendant’s actions were discriminatory. Id.

                                                   19
on plaintiff’s case, including her participation in preparing plaintiff’s FRISK notices, her

performance reports, and her termination. Instead, defendant simply replies by stating, “Hock

fails to offer any evidence that would give rise to an inference that the District’s refusal to

disqualify the hearing officer was based on Hock’s disability.” ECF No. 38 at 3.

       Defendant’s argument, or lack thereof, is unpersuasive. A reasonable factfinder could

conclude that defendant’s selection of Mr. Santo to serve as the hearing officer was in some way

motivated by plaintiff’s disability and her turbulent work history (allegedly caused by her

disability) over the previous two years. There must be dozens—perhaps hundreds—of qualified

attorneys in Grand Junction and the surrounding area. Defendant makes no attempt to argue that

Mr. Santo was especially suited for this appeal or that Mr. Santo handles all appeals for

defendant. In sum, plaintiff has satisfied her light burden to establish an inference of

discriminatory motive on defendant’s part.

                                        IV. CONCLUSION

       Plaintiff may proceed on her ADA disability discrimination claim concerning defendant’s

conduct surrounding her termination appeal. Besides that small sliver, summary judgment is

granted for plaintiff’s first claim for relief—disability discrimination under the ADA—because

plaintiff failed to exhaust her administrative remedies. The same is true for plaintiff’s second

claim for relief—failure to provide reasonable accommodations under the ADA. Summary

judgment is granted in full on this claim as failure to accommodate bears no direct relation to

defendant’s handling of plaintiff’s appeal. Finally, plaintiff’s third claim for relief—violation of

the Rehabilitation Act—survives. However, any act that occurred prior to September 29, 2015 is

not actionable because it is barred by the two-year statute of limitations.




                                                  20
                                      ORDER

      Defendant’s motion for summary judgment, ECF No. 30, is GRANTED in part and

DENIED in part.

      DATED this 13th day of May, 2019.



                                               BY THE COURT:




                                               ___________________________________
                                               R. Brooke Jackson
                                               United States District Judge




                                          21
